Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132828 & (63)                                                                                          Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  STANDARD FEDERAL BANK, N.A.
          Plaintiff-Appellee,
                                                                    SC: 132828
  v                                                                 CoA: 266053
                                                                    Wayne CC: 05-517910-CH
  LAWRENCE KORN,
             Defendant-Appellant.
  _________________________________

          On order of Chief Justice, defendant-appellant having submitted a “Notice of
  Withdrawal of Application for Leave to Appeal” and it further appearing that counsel for
  plaintiff-appellee concurs in such relief, the application for leave to appeal is
  DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2007                    _________________________________________
                                                                               Clerk